UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7250


ANTHONY C. BARRETT,

                       Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00010-FPS-JSK)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony C. Barrett, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony C. Barrett appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss for

lack of subject matter jurisdiction his action filed under the

Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1) (2012).                We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm     for    the   reasons   stated   by   the    district    court.

Barrett v. United States, No. 5:14-cv-00010-FPS-JSK (N.D.W. Va.

Aug. 19, 2014).          We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented    in   the

materials     before    this   court   and   argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                        2